[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPROVAL OF VOUCHER AGREEMENT BETWEEN CONNECTICUT COMMISSIONER OF TRANSPORTATION AND SHELL OIL COMPANY ON PROJECT NO. 92-416-4
In this matter the Connecticut Commissioner of Transportation (hereinafter "Commissioner") represents that as Commissioner he has found it necessary to purchase certain lands located in the City of New Haven for highway purposes from Shell Oil Company (hereinafter "Shell"). He further represents that pursuant to the Connecticut General Statutes he has entered into a Voucher Agreement with Shell on February 26, 1993 in this matter, (which is known as D.O.T. Project #92-416-4) for the purchase price of $120,100.00 and that Shell has indicated its willingness to accept the amount of $120,100.00 specified in the Voucher Agreement as fair settlement of all claims for this property acquisition. The premises involved is a retail service station located on the corner of Forbes Avenue and Woodward Avenue in New Haven.
The Commissioner is proceeding in this matter under General Statutes 13a-73(c)1 and the undersigned State Trial Referee has been appointed to inquire into the doings of the Commissioner in CT Page 4533 the premises and to take such evidence as he deems necessary as to whether the proposed acquisition is in accordance with the terms of the agreement to purchase and should be approved.
On April 30, 1993, a hearing took place before the undersigned at which two witnesses testified under oath and a number of exhibits were admitted into evidence. The Commissioner was represented at that hearing by Assistant Attorney General Robert Morrin. Shell was not represented at that hearing either by counsel (or any representative of that corporation). Based on representations of Attorney Morrin and evidence of the witness McLaughlin the court is satisfied that notice of the hearing of April 30, 1993 was given to Shell and that Shell joins the Commissioner in seeking the approval of agreement to the purchase in the amount of $120,100.00.
At the hearing Robert C. Boucher, who appraised the property involved for the Commissioner and who is a state employee, testified concerning his appraisal, a copy of which was admitted into evidence. This court has also examined this lengthy exhibit which contains an exhaustive analysis. It bears noting that this appraisal in which the ultimate figure of Mr. Boucher is $120,100.00 includes not only consideration of various approaches to value of the land and site improvements but also a careful examination in the nature of a "cost to cure" approach due to the significant circumstance that the proposed purchase raises the issue of the effect of this purchase of land upon that portion of Shell's premises remaining after the Commissioner's purchase. Although the amount of square footage purchased is small vis a vis the entire square footage of Shell, this proposed purchase does require the removal and reinstallation of the largest pump island on this gas service station so as not to be in violation of the state-required fifteen foot setback line from the property line nearest the highway. The State Department of Consumer Protection, although requested to do so, would not waive the fifteen foot setback requirement. Boucher as noted employed a "cost to cure" type approach in working out the dollar element of this aspect of the appraisal problem as that figured in his $120,100.00 conclusion. In addition, there was testimony as well as exhibits concerning the approvals of the proposed $120,100.00 purchase price by the state bodies involved. Finally, there is in evidence of the acceptance of the proposed purchase price of the $120,100.00 executed by an authorized representative of Shell. CT Page 4534
Based on the law and the credible evidence, the undersigned concludes that the $120,100.00 which is the proposed purchase price in this matter is fair and equitable to the parties and it is hereby ordered approved. See General Statutes 13a-73(c).
Arthur H. Healey State Trial Referee